           Case 8:17-po-01627-TMD Document 16 Filed 11/16/20 Page 1 of 3
                                                                                    FILED 11/16/2020
                                                                                    U.S.DISTRICTCOURT
                                                                                    DISTRICTOFMARYLAND
                         IN THE UNITED STATES DISTRICT COURT                        (SPACE)
                            FOR THE DISTRICT OF MARYLAND                            CLERK’SOFFICE
                                                                                    ATGREENBELT
                                                                                    BY_rss___,DEPUTYCLERK
UNITED STATES OF AMERICA                        *                    
                                                *
                                                *             Case No. 8:17-po-1627-TMD
                 v.                             *
                                                *
                                                *
LYNIECE M. FULLER,                              *
                                                *
                                                *
                 Defendant                      *
                                           ************

                      MEMORANDUM OPINION AND ORDER OF COURT

          This matter is before the Court on Defendant’s pro se electronically mailed petition to

expunge her dismissed charge of speeding. No hearing is necessary. L.R. 105.6.

          Because there is no applicable statute providing for expungement in a case such as this

one, the only available jurisdictional basis is the doctrine of ancillary jurisdiction. United States

v. McKnight, 33 F. Supp. 3d 577, 580 (D. Md. 2014). “The term ‘ancillary jurisdiction’ refers to

the court’s power to hear claims that are closely linked to other claims over which the court’s

jurisdiction is otherwise secure.” United States v. Wahi, 850 F.3d 296, 300 (7th Cir. 2017).

“‘Ancillary’ jurisdiction applies to related proceedings that are technically separate from the

initial case that invoked federal subject-matter jurisdiction.” United States v. Mettetal, 714 F.

App’x 230, 233 n.1 (4th Cir. 2017) (quoting United States v. Field, 756 F.3d 911, 914 (6th Cir.

2014)).

          [F]ederal courts generally may invoke the doctrine of ancillary jurisdiction in two
          circumstances: (1) where necessary to permit disposition by a single court of
          claims that are factually interdependent; and (2) “to enable a court to function
          successfully, that is, to manage its proceeding, vindicate its authority, and
          effectuate its decrees.”
         Case 8:17-po-01627-TMD Document 16 Filed 11/16/20 Page 2 of 3



McKnight, 33 F. Supp. 3d at 580 (citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 379-80 (1994)); see Mettetal, 714 F. App’x at 234.

       Neither circumstance applies to petitions for equitable expungement, however. Mettetal,

714 F. App’x at 235. First, “a request for equitable expungement is not factually dependent on

the underlying criminal case in any sense that matters. Instead, it will always turn on facts

collateral to or arising after the case is over—in short, matters external to the criminal case

itself.” Wahi, 850 F.3d at 302. Thus, the facts underlying Defendant’s dismissed charge are not

interdependent with any equitable circumstances that she may claim justify expungement. See

Mettetal, 714 F. App’x at 235 (“Here, the reasons Mettetal gives to support his petition for

equitable expungement [of his criminal record of his arrest and overturned convictions] are that

he has not run afoul of the law since he was arrested in 1995 and that his criminal record has had

adverse professional and personal consequences. These matters, however, arose after he was

arrested and involve facts quite separate and distinct from the criminal proceedings themselves.

As such, Mettetal’s petition is not ‘interdependent’ with anything that was properly before the

federal court. It therefore ‘requires its own basis for jurisdiction.’” (quoting Kokkonen, 511 U.S.

at 378)); Doe v. United States, 833 F.3d 192, 199 (2d Cir. 2016).

       Second, “the power to expunge judicial records on equitable grounds is not incidental to

the court’s ability to function successfully as a court. Equitable expungement is not needed to

enable the court to ‘manage its proceedings’ for the simple reason that the criminal proceedings

are over.” Wahi, 850 F.3d at 302 (citing Kokkonen, 511 U.S. at 380). “Nor is expungement

authority needed to enable the court to ‘vindicate its authority’ or ‘effectuate its decrees.’” Id.

(citing same). Moreover, “[e]quitable considerations which arise after the termination of court




                                                2
          Case 8:17-po-01627-TMD Document 16 Filed 11/16/20 Page 3 of 3



proceedings do not operate to vitiate decrees that went into effect years earlier.” Mettetal, 714 F.

App’x at 235; see Doe, 833 F.3d at 198. Thus, Kokkonen’s second prong is not satisfied.

        In short, “ancillary jurisdiction does not include a general equitable power to expunge

judicial records in a criminal case.” Wahi, 850 F.3d at 302-03; see Mettetal, 714 F. App’x at

235. Defendant’s pro se petition to expunge her dismissed charge is, therefore, DISMISSED for

lack of jurisdiction.



Date: November 13, 2020                                            /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                 3
